Exhibit 10.1
COMMITMENT INCREASE AGREEMENT
     This Commitment Increase Agreement (this “Agreement”) is made as of June 1,
2010. Reference is made to that certain Second Amended and Restated Revolving
Credit Agreement, dated as of December 29, 2009, among First Potomac Realty
Investment Limited Partnership, a Delaware limited partnership (“FPLP”), certain
of its Wholly-Owned Subsidiaries (FPLP and such Wholly-Owned Subsidiaries being
hereinafter referred to collectively as the “Borrower”), KeyBank National
Association (“KeyBank”) and the other lending institutions which are or may
become parties thereto (individually, a “Lender” and collectively, the
“Lenders”), KeyBank, as Administrative Agent (the “Administrative Agent”), as
amended by that certain letter agreement dated as of February 18, 2010 and
Attachment 1 thereto dated as of February 25, 2010, and that certain Amendment
No. 1 to Second Amended and Restated Revolving Credit Agreement dated as of
May 14, 2010 (as further amended from time to time, the “Credit Agreement”).
     WHEREAS, Section 2.8 of the Credit Agreement provides that the Borrower may
request that the Total Commitment be increased by up to $100,000,000 (from
$175,000,000 to an amount up to $275,000,000);
     WHEREAS, the Borrower has requested that the Total Commitment be increased
by $50,000,000 (the “Increase”) to $225,000,000;
     WHEREAS, USBank National Association and TD Bank, N.A. (the “New Lenders”)
have each agreed to provide new Commitments to the Borrower in connection with
the Increase and to become parties to the Credit Agreement on the terms set
forth herein;
     WHEREAS, the Commitments and the Commitment Percentages of the Lenders,
after giving effect to the Increase, will be adjusted as reflected on Annex 1
attached hereto, such that, after giving effect to the Increase, the Total
Commitment will be $225,000,000; and
     WHEREAS, the Administrative Agent is willing to give effect to the Increase
provided that the Borrower, the Administrative Agent and the New Lenders enter
into this Agreement;
     NOW THEREFORE, the parties hereto hereby agree as follows:
     All capitalized terms used herein without definition shall have the
meanings given such terms in the Credit Agreement.
     1. Funding of Commitment Increase. Pursuant to Section 2.8 of the Credit
Agreement, the New Lenders hereby agree to fund the Increase, with each Lender
having the resulting Commitment and Commitment Percentage set forth on Annex 1
attached hereto.
     2. Amendment of Schedule 1. Schedule 2 to the Credit Agreement is hereby
amended to reflect the Lenders’ adjusted Commitments and Commitment Percentages
and the increase in the Total Commitment, as set forth on Annex 1 attached
hereto. The Administrative Agent shall make such arrangements with the Lenders
as shall be necessary to provide that each

-1-



--------------------------------------------------------------------------------



 



Lender shall hold its Commitment Percentage of the outstanding Revolving Credit
Loans after giving effect to this Agreement.
     3. Affirmation and Acknowledgment. The Borrower hereby ratifies and
confirms all of its Obligations to the Lenders, including, without limitation,
the Loans, the Notes, the other Loan Documents, and the Borrower hereby affirms
its absolute and unconditional promise to pay to the Lenders all Obligations
under (and as defined in) and upon the terms and conditions set forth in the
Credit Agreement.
     4. New Lender Provisions. (a) Subject to the terms and conditions of this
Agreement, each New Lender hereby agrees to lend, without recourse to the
Lenders or the Administrative Agent, on and after the Increase Effective Date
(defined below), that portion of the Total Commitment, as the case may be, equal
to the amount set forth on Annex 1 attached hereto opposite its name, in
accordance with the terms and conditions set forth herein and in the Credit
Agreement, and acknowledge, without limitation, that the Borrower may from time
to time borrow, repay and reborrow such amounts from each such Lender as
provided in the Credit Agreement. Each New Lender hereby agrees to be bound by,
and shall be entitled to the benefits of and, to the extent of its Commitment,
shall be bound by the obligations of, the terms and conditions of the Credit
Agreement as if such New Lender had been one of the lending institutions
originally executing the Credit Agreement as a “Lender”; provided that nothing
herein shall be construed as making any of the New Lenders liable to the
Borrower or the other Lenders in respect of any acts or omissions of any party
to the Credit Agreement or in respect of any other event occurring prior to the
Increase Effective Date.
          (b) Each New Lender (i) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement; (ii) confirms that it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.4 or 8.4 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement; (iii) agrees that
it will, independently and without reliance upon the Lenders or the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iv) represents and
warrants that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (vi) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
     5. Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders as follows:
     (a) The execution and delivery by the Borrower of this Agreement, and the
performance by the Borrower of its obligations and agreements under this
Agreement and the Credit Agreement, are within the authority of the Borrower,
have been duly authorized by all

-2-



--------------------------------------------------------------------------------



 



necessary proceedings on behalf of the Borrower and do not and will not
materially contravene any provision of law, statute, rule or regulation to which
the Borrower is subject or the Borrower’s agreement of limited partnership,
certificate of limited partnership, articles of organization, certificate of
formation, or operating agreement, as the case may be, or of any agreement or
other instrument binding upon the Borrower (except for any such failure to
comply under any such agreement or other instrument as would not have a material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group).
     (b) This Agreement and the Credit Agreement constitute legal, valid and
binding obligations of the Borrower, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
     (c) Other than approvals or consents which have been obtained or those
which would not have a material adverse effect on the business, operations,
assets, condition (financial or otherwise) or properties of the Trust, FPLP or
any other member of the Potomac Group, no approval or consent of any
governmental agency or authority is required to make valid and legally binding
the execution, delivery or performance by the Borrower of this Agreement; and no
filing with any governmental agency or authority is required in connection with
the execution, delivery or performance by the Borrower of this Agreement, other
than filings which will be made with the SEC when and as required by law or
deemed appropriate by Borrower.
     (d) Each of the representations and warranties made by or on behalf of the
Borrower, the Trust or any of their respective Subsidiaries contained in this
Agreement, the Credit Agreement (including, without limitation, Sections 8.6 and
8.7 thereof), the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement are true as of
the Increase Effective Date.
     (e) No Default or Event of Default has occurred and is continuing (both
before and after giving effect to the Increase and this Agreement).
     6. Conditions Precedent. This Agreement shall be deemed to be effective as
of the date first written above (the “Increase Effective Date”), subject to the
execution and delivery of the following documents, each in form and substance
satisfactory to the Administrative Agent, and the payment of certain fees and
expenses noted below on or before such date:
     (a) this Agreement executed by the Borrower, each New Lender, and the
Administrative Agent;
     (b) a Revolving Credit Note issued in favor of each New Lender in the
original principal amount of such New Lender’s Commitment, duly executed,
authorized and delivered by the Borrower;

-3-



--------------------------------------------------------------------------------



 



     (c) a certificate dated as of the date hereof signed by a duly authorized
officer of the Borrower (i) certifying that the Increase is duly authorized by
the Borrower and attaching the resolutions evidencing such authorization,
(ii) certifying that the Increase Conditions have been satisfied and setting
forth the applicable conditions, (iii) certifying that there have been no
amendments to the organizational documents of the Borrower and the Guarantor
since the Closing Date;
     (d) an incumbency certificate in accordance with Section 12.4 of the Credit
Agreement;
     (e) an opinion of counsel in form and substance reasonably satisfactory
addressed to the Lenders and the Agent from Armstrong Teasdale LLP and, if any,
state specific local counsel who are reasonably satisfactory to Agent, each as
counsel to the Borrower, the Trust and their respective Subsidiaries, with
respect to applicable law; and
     (f) receipt by Agent in immediately available funds of the fees agreed to
set forth in the settlement statement prepared by Agent in connection with the
Increase.
     7. Payments to New Lenders. From and after the Increase Effective Date, the
Borrower shall make all payments in respect of any New Lenders’ Commitment,
including payments of principal, interest, fees and other amounts payable under
the Credit Agreement, to the Administrative Agent for the account of such New
Lender in accordance with the terms of the Credit Agreement.
     8. Miscellaneous Provisions.
     (a) This agreement and each of the other loan documents, except as
otherwise specifically provided therein, are contracts under the laws of the
State of New York and shall for all purposes be construed in accordance with and
governed by the laws of such state (excluding the laws applicable to conflicts
or choice of law).
     (b) This Agreement may be executed in any number of counterparts, but all
such counterparts shall together constitute but one instrument. In making proof
of this Agreement it shall not be necessary to produce or account for more than
one counterpart signed by each party hereto by and against which enforcement
hereof is sought. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile shall be as effective as delivery of an original
executed counterpart of this Agreement.
     (c) The Borrower hereby agrees to pay to the Administrative Agent, on
demand by the Administrative Agent, all reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Agreement (including reasonable legal fees).

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the New Lenders, and the Administrative
Agent have duly executed this Agreement as of the date first above written.

            KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ John Scott         Name:   John Scott        Title:   Vice
President   

-5-



--------------------------------------------------------------------------------



 



         

            USBANK NATIONAL ASSOCIATION,
as a New Lender
      By:   /s/ Gary D. Houston         Name:   Gary D. Houston        Title:  
Vice President   

-6-



--------------------------------------------------------------------------------



 



         

            TD BANK, N.A.,
as a New Lender
      By:   /s/ Mauricio Duran         Name:   Mauricio Duran        Title:  
Assistant Vice President     

-7-



--------------------------------------------------------------------------------



 



            BORROWER:

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust         Its General Partner             
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer   

(Signatures continued on next page)

-8-



--------------------------------------------------------------------------------



 



            1400 CAVALIER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer     

            1441 CROSSWAYS BLVD., LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

            FP ASHBURN, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-9-



--------------------------------------------------------------------------------



 



            AIRPARK PLACE, LLC
      By:   Airpark Place Holdings LLC         Its Sole Member            By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer   

            FP AMMENDALE COMMERCE CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

            AQUIA TWO, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
            By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-10-



--------------------------------------------------------------------------------



 



            CROSSWAYS II LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
          By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer   

            FPR HOLDINGS LIMITED PARTNERSHIP
      By:   FPR General Partner, LLC         Its General Partner             
By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner                    By:   /s/ Barry H. Bass         Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer   

            FP DAVIS DRIVE LOT 5, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner                    By:   /s/ Barry H. Bass         Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

-11-



--------------------------------------------------------------------------------



 



            FP PROPERTIES, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            FP PROPERTIES II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner                    By:   /s/ Barry H. Bass         Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer   

            FP DIAMOND HILL, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

-12-



--------------------------------------------------------------------------------



 



            FP CAMPOSTELLA ROAD, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
            By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            GATEWAY HAMPTON ROADS, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            FP GATEWAY 270, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

-13-



--------------------------------------------------------------------------------



 



            GATEWAY MANASSAS II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            FP 2550 ELLSMERE AVENUE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner                    By:   /s/ Barry H. Bass         Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer   

            FP GATEWAY WEST II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

-14-



--------------------------------------------------------------------------------



 



            FP GOLDENROD LANE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            FP GREENBRIER CIRCLE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            GTC I SECOND LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

(Signatures continued on next page)

-15-



--------------------------------------------------------------------------------



 



            FP HANOVER AB, LLC
      By:   FPR Holdings Limited Partnership         Its Sole Member           
        By:   FPR General Partner, LLC         Its General Partner             
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            HERNDON CORPORATE CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            LINDEN II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                  By:   /s/ Barry H. Bass         Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer   

            (Signatures continued on next page)
                     

-16-



--------------------------------------------------------------------------------



 



            LUCAS WAY HAMPTON, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member        By:   First Potomac Realty Trust         Its General Partner     
        By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer        FP PARK CENTRAL V,
LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP
PATRICK CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-17-



--------------------------------------------------------------------------------



 



            FP PINE GLEN, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        RESTON
BUSINESS CAMPUS, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP RIVERS
BEND, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-18-



--------------------------------------------------------------------------------



 



            FP 500 & 600 HP WAY, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP 1408
STEPHANIE WAY, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP
STERLING PARK I, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-19-



--------------------------------------------------------------------------------



 



            FP STERLING PARK II, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        VIRGINIA
CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP WEST
PARK, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-20-



--------------------------------------------------------------------------------



 



            FP CRONRIDGE DRIVE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP GIRARD
BUSINESS CENTER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP GIRARD
PLACE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member        By:   First Potomac Realty Trust         Its General Partner     
      By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-21-



--------------------------------------------------------------------------------



 



            TECHCOURT, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP PARK
CENTRAL I, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer        FP
TRIANGLE, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member              By:   First Potomac Realty Trust         Its General
Partner              By:   /s/ Barry H. Bass         Name:   Barry H. Bass     
  Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)

-22-



--------------------------------------------------------------------------------



 



[Consent to Commitment Increase Agreement]
CONSENT OF GUARANTOR
     FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations
(as defined in the Guaranty by the Guarantor in favor of the Lenders and the
Agent, dated as of December 29, 2009 (the “Guaranty”). By executing this
consent, the Guarantor hereby absolutely and unconditionally reaffirms to the
Agent and the Lenders that the Guarantor’s Guaranty remains in full force and
effect after giving effect to the Increase (as defined in the Commitment
Increase Agreement to which this Consent is attached). In addition, the
Guarantor hereby acknowledges the terms and conditions of this Commitment
Increase Agreement and the Credit Agreement and the other Loan Documents as
amended hereby (including, without limitation, the making of the representations
and warranties and the performance of the covenants applicable to it in the
Guaranty).

            GUARANTOR:


FIRST POTOMAC REALTY TRUST
      By:   /s/ Barry H. Bass         Barry Bass, Executive Vice President and 
      Chief Financial Officer   

-23-



--------------------------------------------------------------------------------



 



         

ANNEX 1
Schedule 2
Lender’s Commitments

                              Commitment Lender   Commitment   Percentage
KeyBank National Association
  $ 40,000,000       17.777778 %

Contact:
John C. Scott
127 Public Square, 8th Floor
Cleveland, OH 44114
Phone: (216) 689-5986
Fax: (216) 689-4997
email: john_c_scott@keybank.com
               
 
               
Wachovia Bank, National Association
  $ 20,000,000       8.888889 %

Contact:
Participation Specialized Loans
301 South College Street, 16th Floor
Mail Code: NC0172
Charlotte, NC 28288
Phone: (866) 647-7249 option 4, option 1
Fax: (704) 715-0099
email: SpecializedLoans@wachovia.com
               
 
               
Wells Fargo National Association
  $ 20,000,000       8.888889 %

Contact:
Alexis McGuire
1750 H Street, NW, Suite 400
Washington, DC 20006
Phone: (612) 316-0210
Fax: (866) 494-9607
email: alexis.l.mcguire@wellsfargo.com
               

-24-



--------------------------------------------------------------------------------



 



                              Commitment Lender   Commitment   Percentage
Bank of Montreal
  $ 40,000,000       17.777778 %

Contact:
Aaron Lanski
115 South LaSalle Street, 18th Floor West
Chicago, IL 60603
Phone: (312) 461-6364
Fax: (312) 461-2968
email: aaron.lanski@bmo.com
               
 
               
PNC Bank, National Association
  $ 30,000,000       13.333333 %

Contact:
Kathleen Lorenzato
808 17th Street, NW
Washington, DC 20006
Phone: (412) 768-2669
Fax: (412) 768-5754
email: kathleen.lorenzato@pnc.com
               
 
               
Chevy Chase Bank, F.S.B.
  $ 25,000,000       11.111111 %

Contact:
Mary Davis
7501 Wisconsin Avenue, 12th Floor
Bethesda, MD 20814
Phone: (301) 939-6951
Fax: (301) 939-6959
email: mdavis@chevychase.net
email copy to : lmmjackson@chevychase.net
               

-25-



--------------------------------------------------------------------------------



 



                              Commitment Lender   Commitment   Percentage
USBank National Association
  $ 30,000,000       13.333333 %

Contact:
Gary Houston
USBank National Association
1650 Tysons Boulevard, Suite 250
McLean, VA 22102
Phone: (703) 442-1393
Fax: (703) 442-5495
email: gary.houston@usbank.com
               
 
               
TD Bank, N.A.
  $ 20,000,000       8.888889 %

Contact:
Mauricio Duran
T.D. Bank, N.A.
50 Braintree Hill Office Park, Suite 204
Braintree, MA 02184
Phone: (781) 348-0011
Fax: (781) 348-0046
email: Mauricio.duran@tdbanknorth.com
               
 
               
Total:
  $ 225,000,000       100.0 %

 

*   Percentages truncated to six decimal places for purposes of Schedule 2

-26-